 

BOLDFACE GROUP, INC.

2012 EQUITY INCENTIVE PLAN

 

1.          PURPOSE. The BOLDFACE Group, Inc. 2012 Equity Incentive Plan has two
complementary purposes: (a) to attract and retain outstanding individuals to
serve as officers, employees, directors, consultants and advisors to the Company
and its Affiliates, and (b) to increase stockholder value. The Plan will provide
participants incentives to increase stockholder value by offering the
opportunity to acquire shares of the Company’s Common Stock or receive monetary
payments based on the value of such Common Stock, on the potentially favorable
terms that this Plan provides.

 

2.          EFFECTIVE DATE. The Plan shall become effective and Awards may be
granted on and after May 15, 2012 (the “Effective Date”), subject to approval of
the Plan by the stockholders of the Company within twelve (12) months after the
Effective Date. Any Awards granted under the Plan prior to such stockholder
approval shall be conditioned on such approval.

 

3.          DEFINITIONS. Capitalized terms used in this Plan have the following
meanings:

 

(a)          “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least fifty percent (50%)” shall be
used in place of “at least eighty percent (80%)” each place it appears therein.

 

(b)          “Award” means a grant of Options (as defined below), Stock
Appreciation Rights (as defined in Section 3(w) hereof), Performance Shares (as
defined in Section 3(p) hereof), Restricted Stock (as defined in Section 3(s)
hereof), or Restricted Stock Units (as defined in Section 3(t) hereof).

 

(c)          “Bankruptcy” shall mean (i) the filing of a voluntary petition
under any bankruptcy or insolvency law, or a petition for the appointment of a
receiver or the making of an assignment for the benefit of creditors, with
respect to the Participant, or (ii) the Participant being subjected
involuntarily to such a petition or assignment or to an attachment or other
legal or equitable interest with respect to the Participant’s assets, which
involuntary petition or assignment or attachment is not discharged within 60
days after its date, and (iii) the Participant being subject to a transfer of
its Issued Shares by operation of law (including by divorce, even if not
insolvent), except by reason of death.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Change of Control” shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied,
including, but not limited to, the signing of documents by all parties and
approval by all regulatory agencies, if required:

 

(i)          The stockholders approve a plan of complete liquidation or
dissolution of the Company; or

 

(ii)         The consummation of (A) an agreement for the sale or disposition of
all or substantially all of the Company’s assets (other than to an Excluded
Person (as defined below)), or (B) a merger, consolidation or reorganization of
the Company with or involving any other corporation or other legal entity, other
than a merger, consolidation or reorganization that would result in the holders
of voting securities of the Company outstanding immediately prior thereto
continuing to hold (either by remaining outstanding or by being converted into
voting securities of the surviving entity), at least fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such other
surviving entity) outstanding immediately after such merger, consolidation or
reorganization.

 

 

 

 

An Excluded Person means: (i) the Company or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

 

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if the definition of “Change
of Control” results in the payment of such Award, then such definition shall be
amended to the minimum extent necessary, if at all, so that the definition
satisfies the requirements of a change of control under Code Section 409A.

 

(f)          “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

 

(g)          “Committee” means the Compensation Committee of the Board (or a
successor committee with similar authority) or if no such committee is named by
the Board, then it shall mean the Board.

 

(h)          “Common Stock” means the Common Stock of the Company, par value
$0.001 per share.

 

(i)          “Company” means BOLDFACE Group, Inc., a Nevada corporation, or any
successor thereto.

 

(j)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. Any reference to a specific provision of the Exchange
Act shall be deemed to include any successor provision thereto.

 

(k)          “Fair Market Value” means, per Share on a particular date, the
value as determined by the Committee using a reasonable valuation method within
the meaning of Code Section 409A, based on all information in the Company’s
possession at such time, or if applicable, the value as determined by an
independent appraiser selected by the Board or Committee.

 

(l)          “Issued Shares” means, collectively, all outstanding Shares issued
pursuant to an Award and all Option Shares.

 

(m)          “Option” means the right to purchase Shares at a stated price upon
and during a specified time. “Options” may either be “incentive stock options”
which meet the requirements of Code Section 422, or “nonqualified stock options”
which do not meet the requirements of Code Section 422.

 

2

 

 

(n)          “Option Shares” means outstanding Shares that were issued to a
Participant upon the exercise of an Option.

 

(o)          “Participant” means an officer or other employee of the Company or
its Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a consultant or advisor who provides services
to the Company or its Affiliates, including a non-employee director of the
Board, whom the Committee designates to receive an Award.

 

(p)          “Performance Shares” means the right to receive Shares to the
extent the Company, Subsidiary, Affiliate or other business unit and/or
Participant achieves certain goals that the Committee establishes over a period
of time the Committee designates.

 

(q)          “Permitted Transferee” means, in connection with a transfer made
for bona fide estate planning purposes, either during a Participant’s lifetime
or on death by will or intestacy, to his or her spouse, child (natural or
adopted), or any other direct lineal descendant of such Participant (or his or
her spouse) (all of the foregoing collectively referred to as “family members”),
or any other relative approved unanimously by the Board of Directors of the
Company, or any custodian or trustee of any trust, partnership or limited
liability company for the benefit of, or the ownership interests of which are
owned wholly by, such Participant or any such family members.

 

(r)          “Plan” means this BOLDFACE Group, Inc. 2012 Equity Incentive Plan,
as amended from time to time.

 

(s)          “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer (including but not limited to stock
grants with the recipient having the right to make an election under Section
83(b) of the Code), which may lapse upon the achievement or partial achievement
of performance goals during a specified period and/or upon the completion of a
period of service or upon the occurrence of other events, as determined by the
Committee.

 

(t)          “Restricted Stock Unit” means the right to receive a Share, or a
cash payment, the amount of which is equal to the Fair Market Value of a Share,
which is subject to a risk of forfeiture which may lapse upon the achievement or
partial achievement of performance goals during a specified period and/or upon
the completion of a period of service or upon the occurrence of other events, as
determined by the Committee.

 

(u)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

(v)         “Share” means a share of Common Stock.

 

(w)          “Stock Appreciation Right” or “SAR” means the right of a
Participant to receive cash, and/or Shares with a Fair Market Value, equal to
the excess of the Fair Market Value of a Share over the grant price.

 

(x)          “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the chain) owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

3

 

 

(y)          “10% Owner-Employee” means an employee who, at the time an
incentive stock option is granted, owns (directly or indirectly, within the
meaning of Code Section 424(d)) more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary.

 

4.          ADMINISTRATION.

 

(a)          Committee Administration. The Committee has full authority to
administer this Plan, including the authority to (i) interpret the provisions of
this Plan, (ii) prescribe, amend and rescind rules and regulations relating to
this Plan, (iii) correct any defect, supply any omission, or reconcile any
inconsistency in any Award or agreement covering an Award in the manner and to
the extent it deems desirable to carry this Plan into effect, and (iv) make all
other determinations necessary or advisable for the administration of this Plan.
All actions or determinations of the Committee are made in its sole discretion
and will be final and binding on any person with an interest therein. If at any
time the Committee is not in existence, the Board shall administer the Plan and
references to the Committee in the Plan shall mean the Board.

 

(b)          Delegation to Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to a sub-committee,
any or all of the authority and responsibility of the Committee. If the Board or
Committee has made such a delegation, then all references to the Committee in
this Plan include such committee, sub-committee or one or more officers to the
extent of such delegation.

 

(c)          No Liability. No member of the Committee or the Board, and no
individual or officer to whom a delegation under subsection (b) has been made,
will be liable for any act done, or determination made, by the individual in
good faith with respect to the Plan or any Award. The Company will indemnify and
hold harmless such individual to the maximum extent that the law and the
Company’s bylaws permit.

 

5.          DISCRETIONARY GRANTS OF AWARDS. Subject to the terms of this Plan,
the Committee has full power and authority to: (a) designate from time to time
the Participants to receive Awards under this Plan; (b) determine the type or
types of Awards to be granted to each Participant; (c) determine the number of
Shares with respect to which an Award relates; and (d) determine any terms and
conditions of any Award including but not limited to permitting the delivery to
the Company of Shares or the relinquishment of an appropriate number of vested
Shares under an exercisable Option in satisfaction of part of all of the
exercise price of, or withholding taxes with respect to, an Award. Awards may be
granted either alone or in addition to, in tandem with, or in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate). The Committee’s designation of a Participant in any year will
not require the Committee to designate such person to receive an Award in any
other year.

 

4

 

 

6.          SHARES RESERVED UNDER THIS PLAN.

 

(a)          Plan Reserve. An aggregate of twenty million (20,000,000) Shares
are reserved for issuance under this Plan, all of which may be issued as any
form of Award; provided, however, that Awards for a maximum of four million
(4,000,000) Shares may be granted during the first twelve (12) months following
the Effective Date of this Plan.

 

(b)          Replenishment of Shares Under this Plan. If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares or payment of
cash under the Award, then the Shares subject to or reserved for in respect of
such Award, or the Shares to which such Award relates, may again be used for new
Awards as determined under subsection (a), including issuance pursuant to
incentive stock options. If Shares are delivered to (or withheld by) the Company
in payment of the exercise price or withholding taxes of an Award, then such
Shares may be used for new Awards under this Plan as determined under subsection
(a), including issuance pursuant to incentive stock options. If Shares are
issued under any Award and the Company subsequently reacquires them pursuant to
rights reserved upon the issuance of the Shares, then such Shares may be used
for new Awards under this Plan as determined under subsection (a), but excluding
issuance pursuant to incentive stock options.

 

7.          OPTIONS. Subject to the terms of this Plan, the Committee will
determine all terms and conditions of each Option, including but not limited to:

 

(a)          Whether the Option is an incentive stock option or a nonqualified
stock option; provided that in the case of an incentive stock option, if the
aggregate Fair Market Value (determined at the time of grant) of the Shares with
respect to which such option and all other incentive stock options issued under
this Plan (and under all other incentive stock option plans of the Company or
any Affiliate that is required to be included under Code Section 422) are first
exercisable by the Participant during any calendar year exceeds $100,000, such
Option automatically shall be treated as a nonqualified stock option to the
extent this limit is exceeded. Only employees of the Company or a Subsidiary are
eligible to be granted incentive stock options;

 

(b)          The number of Shares subject to the Option;

 

(c)          The exercise price per Share, which may not be less than the Fair
Market Value of a Share as determined on the date of grant; provided that an
incentive stock option granted to a 10% Owner-Employee must have an exercise
price that is at least one hundred ten percent (110%) of the Fair Market Value
of a Share on the date of grant;

 

(d)          The terms and conditions of exercise, including “cashless
exercise”; and

 

(e)          The termination date, except that each Option must terminate no
later than the tenth (10th) anniversary of the date of grant and each incentive
stock option granted to any 10% Owner-Employee must terminate no later than the
fifth (5th) anniversary of the date of grant.

 

In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Committee
determines otherwise.

 

5

 

 

8.          STOCK APPRECIATION RIGHTS. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each SAR, including but not
limited to:

 

(a)          The number of Shares to which the SAR relates;

 

(b)          The grant price, provided that the grant price shall not be less
than the Fair Market Value of the Shares subject to the SAR as determined on the
date of grant;

 

(c)          The terms and conditions of exercise or maturity;

 

(d)          The term, provided that a SAR must terminate no later than the
tenth (10th) anniversary of the date of grant; and

 

(e)          Whether the SAR will be settled in cash, Shares or a combination
thereof.

 

9.          PERFORMANCE SHARE AWARDS. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each Performance Share
Award, including but not limited to:

 

(a)          The number of Shares to which the Performance Share Award relates;

 

(b)          The terms and conditions of each Award, including, without
limitation, the selection of the performance goals that must be achieved for the
Participant to realize all or a portion of the benefit provided under the Award;
and

 

(c)          Whether all or a portion of the Shares subject to the Award will be
issued to the Participant, without regard to whether the performance goals have
been attained, in the event of the Participant’s death, disability, retirement
or other circumstance.

 

10.         RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS. Subject to the
terms of this Plan, the Committee will determine all terms and conditions of
each award of Restricted Stock or Restricted Stock Units, including but not
limited to:

 

(a)          The number of Shares or Restricted Stock Units to which such Award
relates;

 

(b)          The period of time over which, and/or the criteria or conditions
that must be satisfied so that, the risk of forfeiture and/or restrictions on
transfer imposed on the Restricted Stock or Restricted Stock Units will lapse;

 

(c)          Whether all or a portion of the Restricted Shares or Restricted
Stock Units will be released from a right of repurchase and/or be paid to the
Participant in the event of the Participant’s death, disability, retirement or
other circumstance;

 

(d)          With respect to awards of Restricted Stock, the manner of
registration of certificates for such Shares, and whether to hold such Shares in
escrow pending lapse of the risk of forfeiture, right of repurchase and/or
restrictions on transfer or to issue such Shares with an appropriate legend
referring to such restrictions;

 

6

 

 

(e)          With respect to awards of Restricted Stock, whether dividends paid
with respect to such Shares will be immediately paid or held in escrow or
otherwise deferred and whether such dividends shall be subject to the same terms
and conditions as the Award to which they relate; and

 

(f)          With respect to awards of Restricted Stock Units, whether to credit
dividend equivalent units equal to the amount of dividends paid on a Share and
whether such dividend equivalent units shall be subject to the same terms and
conditions as the Award to which they relate.

 

11.         TRANSFERABILITY. Except as set forth in Section 15 hereof, each
award granted under this plan is not transferable other than by will or the laws
of descent and distribution, or to a revocable trust, or as permitted by Rule
701 of the Securities Act.

 

12.         TERMINATION AND AMENDMENT.

 

(a)          Term. Subject to the right of the Board or Committee to terminate
the Plan earlier pursuant to Section 12(b), the Plan shall terminate on, and no
Awards may be granted after the tenth (10th) anniversary of the Plan’s Effective
Date.

 

(b)          Termination and Amendment. The Board or Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, provided that:

 

(i)          the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (a) action of the Board, (b)
applicable corporate law, or (c) any other applicable law or rule of a
self-regulatory organization;

 

(ii)         stockholders must approve any of the following Plan amendments: (a)
an amendment to materially increase any number of Shares specified in Section
6(a) (except as permitted by Section 14(a)) or expand the class of individuals
eligible to receive an Award to the extent required by the Code, the Company’s
bylaws or any other applicable law, (b) any other amendment if required by
applicable law or the rules of any self-regulatory organization, or (c) an
amendment that would diminish the protections afforded by Section 12(e);
provided, that such stockholder approval may be obtained within 12 months of the
approval of such amendment by the Board or Committee.

 

(c)          Amendment, Modification or Cancellation of Awards. Except as
provided in subsection (e) and subject to the restrictions of this Plan, the
Committee may modify or amend an Award or waive any restrictions or conditions
applicable to an Award (including relating to the exercise, vesting or payment
thereof), and the Committee may modify the terms and conditions applicable to
any Award (including the terms of the Plan), and the Committee may cancel any
Award, provided that the Participant (or any other person as may then have an
interest in such Award as a result of the Participant’s death or the transfer of
an Award) must consent in writing if any such action would adversely affect the
rights of the Participant (or other interested party) under such Award.
Notwithstanding the foregoing, the Committee need not obtain Participant (or
other interested party) consent for the amendment, modification or cancellation
of an Award pursuant to the provisions of Section 14(a), or the amendment or
modification of an Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded, or to preserve favorable accounting
treatment of any Award for the Company.

 

7

 

 

(d)          Survival of Committee Authority and Awards. Notwithstanding the
foregoing, the authority of the Committee to administer this Plan and modify or
amend an Award, and the authority of the Board or Committee to amend this Plan,
shall extend beyond the date of this Plan’s termination. In addition,
termination of this Plan will not affect the rights of Participants with respect
to Awards previously granted to them, and all unexpired Awards will continue in
full force and effect after termination of this Plan except as they may lapse or
be terminated by their own terms and conditions.

 

(e)          Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, neither the Committee nor any other person may decrease the exercise
price of any Option or the grant price of any SAR nor take any action that would
result in a deemed decrease of the exercise price or grant price of an Option or
SAR under Code Section 409A, after the date of grant, except in accordance with
Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations (26 C.F.R.), or in
connection with a transaction which is considered the grant of a new Option or
SAR for purposes of Section 409A of the Code, provided that the new exercise
price or grant price is not less than the Fair Market Value of a Share on the
new grant date.

 

(f)          Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country.

 

13.         TAXES.

 

(a)          Withholding. In the event the Company or any Affiliate is required
to withhold any foreign, federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts required to be
withheld. If Shares are deliverable upon exercise or payment of an Award, the
Committee may permit a Participant to satisfy all or a portion of the foreign,
federal, state and local withholding tax obligations arising in connection with
such Award by electing to (a) have the Company withhold Shares otherwise
issuable under the Award, (b) tender back Shares received in connection with
such Award, or (c) deliver other previously owned Shares; provided that the
amount to be withheld may not exceed the total minimum foreign, federal, state
and local tax withholding obligations associated with the transaction to the
extent needed for the Company to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Company requires. In
any case, the Company may defer making payment or delivery under any Award if
any such tax may be pending unless and until indemnified to its satisfaction.

 

8

 

 

(b)          No Guarantee of Tax Treatment. Notwithstanding any provisions of
the Plan, the Company does not guarantee to any Participant or any other person
with an interest in an Award that any Award intended to be exempt from Code
Section 409A shall be so exempt, nor that any Award intended to comply with Code
Section 409A shall so comply, nor that any Award designated as an incentive
stock option within the meaning of Code Section 422 qualifies as such, and
neither the Company nor any Affiliate shall indemnify, defend or hold harmless
any individual with respect to the tax consequences of any such failure.

 

14.         ADJUSTMENT PROVISIONS; CHANGE OF CONTROL.

 

(a)          Adjustment of Shares. If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; (ii) the Company shall subdivide or combine the Shares or the Company
shall declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Committee determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that is a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this subsection (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then, in each case, the Committee shall, in such manner as it may deem
equitable, adjust any or all of: (w) the number and type of Shares subject to
this Plan (including the number and type of Shares that may be issued pursuant
to incentive stock options), (x) the number and type of Shares subject to
outstanding Awards, (y) the grant, purchase, or exercise price with respect to
any Award, and (z) the performance goals established under any Award.

 

(i)          In any such case, the Committee may also make provision for a cash
payment, in an amount determined by the Committee, to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award), effective at such time as
the Committee specifies (which may be the time such transaction or event is
effective); provided that any such adjustment to an Award that is exempt from
Code Section 409A shall be made in a manner that permits the Award to continue
to be so exempt, and any adjustment to an Award that is subject to Code Section
409A shall be made in a manner that complies with the provisions thereof.
However, with respect to Awards of incentive stock options, no such adjustment
may be authorized to the extent that such authority would cause this Plan to
violate Code Section 422(b). Further, the number of Shares subject to any Award
payable or denominated in Shares must always be a whole number.

 

(ii)         Without limitation, in the event of any reorganization, merger,
consolidation, combination or other similar corporate transaction or event,
whether or not constituting a Change of Control, other than any such transaction
in which the Company is the continuing corporation and in which the outstanding
Common Stock is not being converted into or exchanged for different securities,
cash or other property, or any combination thereof, the Committee may provide
that awards, without limitation, will be assumed by the surviving corporation or
its parent, will have the vesting accelerated or will be cancelled with or
without consideration, in all cases without the consent of the Participant.

 

9

 

 

(iii)        Notwithstanding the foregoing, in the case of a stock dividend
(other than a stock dividend declared in lieu of an ordinary cash dividend) or
subdivision or combination of the Shares (including a reverse stock split),
adjustments contemplated by this subsection that are proportionate shall
nevertheless automatically be made as of the date of such stock dividend or
subdivision or combination of the Shares.

 

(b)          Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Committee may authorize the
cancellation, with or without consideration, issuance, assumption or
acceleration of vesting of awards upon such terms and conditions as it may deem
appropriate, in all cases without the consent of the Participant.

 

(c)          Change of Control. Upon a Change of Control, the Committee may, in
its discretion, determine that any or all outstanding Awards held by
Participants who are then in the employ or service of the Company or any
Affiliate shall vest or be deemed to have been earned in full, and:

 

(i)          If the successor or surviving corporation (or parent thereof) so
agrees, all outstanding Awards shall be assumed, or replaced with the same type
of award with similar terms and conditions, by the successor or surviving
corporation (or parent thereof) in the Change of Control. If applicable, each
Award which is assumed by the successor or surviving corporation (or parent
thereof) shall be appropriately adjusted, immediately after such Change of
Control, to apply to the number and class of securities which would have been
issuable to the Participant upon the consummation of such Change of Control had
the Award been exercised or vested immediately prior to such Change of Control,
and such other appropriate adjustments in the terms and conditions of the Award
shall be made.

 

(ii)         If the provisions of paragraph (i) do not apply, then all
outstanding Awards shall be cancelled as of the date of the Change of Control
and, at the option of the Committee, may be exchanged for a payment in cash
and/or Shares (which may include shares or other securities of any surviving or
successor entity or the purchasing entity or any parent thereof) equal to:

 

(1)         In the case of an Option or SAR, the excess of the Fair Market Value
of the Shares on the date of the Change of Control covered by the vested portion
of the Option or SAR that has not been exercised over the exercise or grant
price of such Shares under the Award;

 

(2)         In the case of Restricted Stock Units, the Fair Market Value of a
Share on the date of the Change of Control multiplied by the number of vested
units, unless otherwise provided in the Award agreement and subject to the
repurchase right set forth in Section 15 hereof; and

 

10

 

 

(3)         In the case of a Performance Share Award, the Fair Market Value of a
Share on the date of the Change of Control multiplied by the number of earned
Shares.

 

(d)          Parachute Payment Limitation.

 

(i)          Except as may be set forth in a written agreement by and between
the Company and the holder of an Award, in the event that the Company’s auditors
determine that any payment or transfer by the Company under the Plan to or for
the benefit of a Participant (a “Payment”) would be nondeductible by the Company
for federal income tax purposes because of the provisions concerning “excess
parachute payments” in Code Section 280G, then the aggregate present value of
all Payments shall be reduced (but not below zero) to the Reduced Amount
(defined herein). For purposes of this Section 14(d), the “Reduced Amount” shall
be the amount, expressed as a present value, which maximizes the aggregate
present value of the Payments without causing any Payment to be nondeductible by
the Company because of Code Section 280G.

 

(ii)         If the Company’s auditors determine that any Payment would be
nondeductible by the Company because of Code Section 280G, then the Company
shall promptly give the Participant notice to that effect and a copy of the
detailed calculation thereof and of the Reduced Amount, and the Participant may
then elect, in his or her sole discretion, which and how much of the Payments
shall be eliminated or reduced (as long as after such election the aggregate
present value of the Payments equals the Reduced Amount) and shall advise the
Company in writing of his or her election within ten (10) days of receipt of
notice. If no such election is made by the Participant within such ten (10) day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Section 14(d),
present value shall be determined in accordance with Code Section 280G(d)(4).
All determinations made by the Company’s auditors under this Section 14(d) shall
be binding upon the Company and the Participant and shall be made within sixty
(60) days of the date when a Payment becomes payable or transferable. As
promptly as practicable following such determination and the elections
hereunder, the Company shall pay or transfer to or for the benefit of the
Participant such amounts as are then due to him or her under the Plan and shall
promptly pay or transfer to or for the benefit of the Participant in the future
such amounts as become due to him or her under the Plan.

 

11

 

 

(iii)        Except to the extent such payment was made in connection with a
Change of Control, as a result of uncertainty in the application of Code Section
280G at the time of an initial determination by the Company’s auditors
hereunder, it is possible that Payments will have been made by the Company that
should not have been made (an “Overpayment”) or that additional Payments that
will not have been made by the Company could have been made (an “Underpayment”),
consistent in each case with the calculation of the Reduced Amount hereunder. In
the event that the Company’s auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against the Company or the Participant that the
auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment shall be treated for all purposes as
a loan to the Participant which he or she shall repay to the Company, together
with interest at the applicable federal rate provided in Code Section
7872(f)(2); provided, however, that no amount shall be payable by the
Participant to the Company if and to the extent that such payment would not
reduce the amount subject to taxation under Code Section 4999. In the event that
the auditors determine that an Underpayment has occurred, such Underpayment
shall promptly be paid or transferred by the Company to or for the benefit of
the Participant, together with interest at the applicable federal rate provided
in Code Section 7872(f)(2).

 

(iv)        For purposes of this Section 14(d), the term “Company” shall include
affiliated corporations to the extent determined by the auditors in accordance
with Code Section 280G(d)(5).

 

15.         STOCK TRANSFER RESTRICTIONS.

 

(a)          Restriction on Transfer of Options. No Option shall be transferable
by the Participant otherwise than by will or by the laws of descent and
distribution and all Options shall be exercisable, during the Participant’s
lifetime, only by the Participant, or by the Participant’s legal representative
or guardian in the event of the Participant’s incapacity. The Participant may
elect to designate a beneficiary by providing written notice of the name of such
beneficiary to the Company, and may revoke or change such designation at any
time by filing written notice of revocation or change with the Company, and any
such beneficiary may exercise the Participant’s Option in the event of the
Participant’s death to the extent provided herein. If the Participant does not
designate a beneficiary, or if the designated beneficiary predeceases the
Participant, the legal representative of the Participant may exercise the Option
in the event of the Participant’s death to the extent provided herein.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
provide in the Award agreement regarding a given Option that the Participant may
transfer, without consideration for the transfer, his or her Options to members
of his or her immediate family, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Option.

 

(b)          Issued Shares. No Issued Shares shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of or encumbered, whether voluntarily or by operation of law, unless such
transfer is in compliance with the terms of the applicable Award, all applicable
securities laws (including, without limitation, the Securities Act and the
Exchange Act), and with the terms and conditions of this Section 15. In
connection with any proposed transfer, the Committee may require the transferor
to provide at the transferor’s own expense an opinion of counsel to the
transferor and the Company, satisfactory to the Committee, that such transfer is
in compliance with all foreign, federal and state securities laws (including,
without limitation, the Securities Act). Any attempted disposition of Issued
Shares not in accordance with the terms and conditions of this Section 15 shall
be null and void, and the Company shall not reflect on its records any change in
record ownership of any Issued Shares as a result of any such disposition, shall
otherwise refuse to recognize any such disposition and shall not in any way give
effect to any such disposition of Issued Shares.

 

12

 

 

(c)          Legends. The Company may cause a legend or legends to be put on any
certificates for shares to make appropriate references to any applicable legal
restrictions on transfer.

 

(d)          Adjustments for Changes in Capital Structure. If, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the outstanding Shares of
the Company, the outstanding Shares are increased or decreased or are exchanged
for a different number or kind of shares of the Company’s stock, the
restrictions contained in this Section 15 shall apply with equal force to
additional and/or substitute securities, if any, received by Participant in
exchange for, or by virtue of his or her ownership of, Issued Shares.

 

16.         MISCELLANEOUS.

 

(a)          Other Terms and Conditions. The grant of any Award under this Plan
may also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Committee determines appropriate,
subject to any limitations imposed in the Plan.

 

(b)          Code Section 409A. The provisions of Code Section 409A are
incorporated herein by reference to the extent necessary for any Award that is
subject to Code Section 409A to comply therewith.

 

(c)          Employment or Service. The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate, or the right to continue as a consultant or
director. Unless determined otherwise by the Committee, for purposes of the Plan
and all Awards, the following rules shall apply:

 

(i)          a Participant who transfers employment between the Company and any
Affiliate, or between Affiliates, will not be considered to have terminated
employment;

 

(ii)         a Participant who ceases to be a consultant, advisor or
non-employee director because he or she becomes an employee of the Company or an
Affiliate shall not be considered to have ceased service with respect to any
Award until such Participant’s termination of employment with the Company and
its Affiliates;

 

(iii)        a Participant who ceases to be employed by the Company or an
Affiliate of the Company and immediately thereafter becomes a non-employee
director of the Company or any Affiliate, or a consultant to the Company or any
Affiliate, shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased; and

 

(iv)        a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate of the Company.

 

13

 

 

Notwithstanding the foregoing, with respect to an Award subject to Code Section
409A, a Participant shall be considered to have terminated employment (where
termination of employment triggers payment of the Award) upon the date of his
separation from service within the meaning of Code Section 409A.

 

(d)          No Fractional Shares. No fractional Shares or other securities may
be issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.

 

(e)          Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant. To the extent any person holds any rights by
virtue of an Award granted under this Plan, such rights are no greater than the
rights of the Company’s general unsecured creditors.

 

(f)          Requirements of Law. The granting of Awards under this Plan and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity. In such event, the Company may
substitute cash for any Share(s) otherwise deliverable hereunder without the
consent of the Participant or any other person.

 

(g)          Governing Law. This Plan, and all agreements under this Plan, shall
be construed in accordance with and governed by the laws of the State of New
York, without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in a court sitting in
the State of New York, New York County.

 

(h)          Limitations on Actions. Any legal action or proceeding with respect
to this Plan, any Award or any Award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

 

(i)          Construction. Whenever any words are used herein in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are used in the singular or
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply. Titles of
sections are for general information only, and the Plan is not to be construed
with reference to such titles.

 

14

 

 

(j)          Severability. If any provision of this Plan or any award agreement
or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award, then such provision
should be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Plan, award agreement or
Award, then such provision should be stricken as to such jurisdiction, person or
Award, and the remainder of this Plan, such award agreement and such Award will
remain in full force and effect.

 

* * * * *

 

15

 

